DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 21-32 under 35 U.S.C. 102(a)(2) as being anticipated by Malkowski et al. (US 20180317904) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "wherein the second recess extends longitudinally on another portion of the radially-outward-facing surface of the cylindrical body a majority of a distance between the opening of the lumen and the second concave, radially-outward-facing surface, and wherein the second end portion includes a second concave, radially-outward- facing surface spanning the circumference of the needle.”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation reads “wherein the second recess extends longitudinally on another portion of the radially-outward-facing surface of the cylindrical body a majority of a distance between the opening of the lumen and a second concave, radially-outward-facing surface of the second portion, and wherein the second concave, radially-outward- facing surface of the second portion spans the circumference of the needle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 21-31, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable Viola et al. (US 20100030239) [hereinafter Viola] in view of Mahadevan (US 20070219586).
Regarding claims 1, 23, and 32, Viola discloses a medical device (Fig. 1), comprising:
a straight needle (160; Fig. 1) configured for use in suturing tissue (para. 0089), the needle comprising:
a cylindrical body (162) having a longitudinal axis extending between first and second ends (162a, 162b) of the cylindrical body (Fig. 6; para. 0087);
a lumen [interpreted as the portion in the body of the needle that retains suture “S”] extending through the cylindrical body transverse to the longitudinal axis (Fig. 6; para. 0087); and
a first end portion at the first end (162a) of the cylindrical body (162), wherein the first end portion includes a sharp point configured to pierce tissue (Fig. 6; para. 0087-89) and a first concave, radially-outward-facing surface (164a) spanning a circumference of the needle (Fig. 6; para. 0087); and 
a second end portion at the second end (162b) of the cylindrical body (162), wherein the second end portion includes a second sharp point configured to pierce tissue (Fig. 6; para. 0087-89); wherein the first and second sharp points point in opposite directions (Fig. 6);
However, Viola fails to disclose wherein an outer surface of the cylindrical body defines a first recess in communication with an opening of the lumen and configured to receive an end of a suture, and a second recess in communication with a second opening of the lumen, wherein the second recess is configured to receive a portion of the suture adjacent the end of the suture, and wherein the first recess extends longitudinally on a portion of a radially- outward-facing surface of the cylindrical body a majority of a distance between the opening of the lumen and the first concave, radially-outward-facing surface.
Mahadevan in the same field of endeavor teaches a needle configured for use in suture tissue (para. 0002 and 0055) comprising a cylindrical body (16), wherein an outer surface of the cylindrical body defines a first recess 22 in communication with an opening of a lumen (14) (Figs.  1 and 5) and configured to receive an end of a suture (para. 0056), and a second recess (12) in communication with a second opening of the lumen (14) (Figs. 1, 4, and 5), wherein the second recess is configured to receive a portion of the suture adjacent the end of the suture (para. 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the outer surface of the cylindrical body in Viola to include the first recess and second recessed of Mahadevan in order to permit optimal surface interaction with the suture (para. 0044) by allowing the needle to house 50% of the suture when passing the needle through the tissue; thereby providing a lower profile when suturing (para. 0043).
Regarding the limitation, “wherein a first/second outer surface of the cylindrical body defines a first/second recess extends longitudinally on a portion of a radially- outward-facing surface of the cylindrical body a majority of a distance between the opening of the lumen and the respective ends of the cylindrical body”, Mahadevan teaches the structure of a recess [interpreted as second recess 12] that extends longitudinally on a portion of a radially- outward-facing surface of the cylindrical body a majority of a distance between the opening of the lumen 14 and tapered end(s) (11,11a) (Figs. 1, 4, and 5; para. 0055) for the purpose of housing the suture when the needle passes through tissue, thereby providing a lower profile when suturing (para. 0043).
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have the first recess (interpreted as 22 of Mahadevan; Fig. 2) of Modified Viola to extend longitudinally on a portion of a radially- outward-facing surface of the cylindrical body a majority of a distance between the opening of the lumen and the respective end of the cylindrical body i.e. the first concave, radially-outward-facing surface [of Viola, see Fig. 6] since applicant has not disclosed that having two opposite recesses extending the majority of the distance solves any stated problem, provides any advantage, or is used for any particular purpose (para. 0026 of the instant application merely recites “In some examples, slots 115, 116 may be positioned on opposite sides of cylindrical body 102."). One having ordinary skill in the art at the time of the invention would recognize that the invention and the prior art of Modified Viola would perform equally well with both one recess extending the majority of the distance along the outer surface of the cylindrical body and two recesses extending the majority of the distance along opposite sides of the outer surface of the cylindrical body. Therefore, it would have been prima facie obviousness to modify the first recess to extend the majority of the distance between the opening of the lumen and the respective end of the cylindrical body to obtain the invention of claims 1 and 23 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Modified Viola.	
[Note: due to the “configured to” language, “an end of a suture” is not positively claimed and the limitation is interpreted as functional language, i.e. the suture and/or the end of the suture is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of receiving. Therefore, any dependent limitations that further define the suture is also not positively claimed and interpreted as functional language. For example,  Modified Viola discloses a first and second recess and illustrates the recesses as an indentation on the outer surface of the cylindrical body that is capable of receiving an end of a suture or a portion of the suture adjacent the end of the suture when the suture is positioned within lumen (as taught by Mahadevan, para. 0043-44 and 0055; Figs. 1-5). Since, the recesses of Modified Viola are capable of receiving the suture therein, they meet the functional limitation.]
Regarding claim 3, Modified Viola discloses wherein the first recess 22 forms a slot in the outer surface of the cylindrical body (Figs. 1,2, 4, and 5 of Mahadevan), and the first recess is configured to receive a melted end portion of the suture (para. 0060 of Mahadevan).
[Note: the phrase "configured to receive a melted end portion of the suture" is interpreted as functional language. For example, Modified Viola disclose the first recess and illustrates the recess as an indentation on the outer surface of the cylindrical body being capable of receiving the end portion of the suture (para. 0056 and 0060). Since the first recess of Modified Viola meets the structural limitations, it also meets the functional limitation and is capable of receiving a melted end portion of the suture]
Regarding claim 21, Modified Viola discloses wherein the second recess 12 forms a slot in the outer surface of the cylindrical body (Figs. 1,2, 4, and 5 of Mahadevan), and the second recess is configured to receive a melted portion of the suture adjacent to the end of the suture (para. 0055 of Mahadevan).
[Note: the phrase "configured to receive a melted portion of the suture adjacent to the end of the suture” is interpreted as functional language (see explanation above in claims 1 and 3)]
Regarding claim 22, Modified Viola discloses wherein the first recess and the second recess are positioned on opposite sides of the cylindrical body (Figs. 1-2 and 4-5 of Mahadevan). The combination of Viola in view of Mahadevan further discloses wherein the second recess 12 [of Mahadevan] (Figs. 1 and 4 of Mahadevan) extends longitudinally on another portion of the radially-outward-facing surface of the cylindrical body a majority of a distance between the opening of the lumen and a second concave, radially-outward-facing surface 164b of the second portion (see Fig. 6 of Viola), and wherein the second concave, radially-outward- facing surface 164b [of Viola] of the second portion spans the circumference of the needle  (see Fig. 6 of Viola).
Regarding claim 24, Modified Viola discloses wherein the first recess 22 forms a slot in the first outer surface of the cylindrical body (Figs. 1,2, 4, and 5 of Mahadevan), and the first recess is configured to receive a T-shaped end portion of the suture (para. 0060 of Mahadevan).
[Note: the phrase “configured to receive a T-shaped end portion of the suture " is interpreted as functional language. For example, Modified Viola discloses the first recess and illustrates the recess as an indentation on the outer surface of the cylindrical body which is capable of receiving a T-shaped end portion of a suture, when either the perpendicular portion of the T-shaped end is extending through the lumen from the first recess or being placed within the elongated recess (as described in the modification above in claims 1, 23)]
Regarding claim 25, Modified Viola discloses wherein the first recess 22 forms a slot in the first outer surface of the cylindrical body y (Figs. 1,2, 4, and 5 of Mahadevan), and the first recess is configured to receive an end portion of the suture (para. 0060 of Mahadevan), wherein the end portion conforms to the shape of the first recess (Fig. 5; para. 0060 of Mahadevan) ). 
[Note: the phrase “configured to receive an end portion of the suture, wherein the end portion conforms to the shape of the first recess" is interpreted as functional language. For example, Modified Viola discloses the first recess and illustrates the recess as an indentation on the outer surface of the cylindrical body which is capable of receiving an end portion of the suture. Since, Modified Viola meets the structural limitations of the claim, it also meets the functional limitation of the claim i.e. wherein the end portion is sized to conform to the shape of the first recess ]
Regarding claim 26, Modified Viola discloses wherein the second recess 12 forms a slot in the second outer surface of the cylindrical body (Figs. 1,2, 4, and 5 of Mahadevan), and the second recess is configured to receive a bent portion of the suture adjacent to the end of the suture (Fig. 5; para. 0055 of Mahadevan).
[Note: the phrase "configured to receive a bent portion of the suture adjacent to the end of the suture." is interpreted as functional language. For example, Modified Viola discloses the second recess and illustrates the recess as an indentation on the outer surface of the cylindrical body which is capable of receiving a bent portion of the suture adjacent to the end of the suture, if a user positions a curved portion of the suture within lumen (Fig. 5 of Mahadevan)]
Regarding claim 27, Modified Viola discloses wherein the second recess tapers inward from portions proximate to the first and second ends of the cylindrical body to the second opening of the lumen (Figs. 1 and 4 of Mahadevan). Therefore, per previous rejection of claim 23 above which discloses the modification of the first recess of Viola to have the structure of the elongated recess 12 of Mahadevan, it would have been obvious to one of ordinary skill in the art to include wherein the first recess tapers radially inward from portions proximate to the first and second ends of the cylindrical body to the opening of the lumen, since the tapering of the recess allows for better retention of the suture (Figs. 1 and 4; para. 0055 of Mahadevan)
Regarding claim 28, Modified Viola discloses wherein the lumen extends through a central portion of the cylindrical body (Figs. 4 and 6 of Viola).
Regarding claim 29, Modified Viola discloses wherein the lumen is configured to receive a portion of the suture (Figs. 4 and 6 of Viola), wherein the diameter of the lumen is greater than the diameter of the portion of the suture (note: the lumen must have a diameter greater than the suture, in order for the suture to pass through the lumen; note also that the suture is not positively recited as part of the claimed invention).
Regarding claim 30, Modified Viola discloses wherein an end portion of the suture is flush with the first outer surface of the cylindrical body (Figs. 4, 6-10 of Viola).
Regarding claim 31, Modified Viola discloses wherein an end portion of the suture is fixedly attached to the needle (Fig. 6; para. 0087 of Viola).
Regarding claim 36, Modified Viola discloses wherein the first concave surface (164a) (Fig. 6 of Viola) is configured to receive a bearing ball of a second medical device.
[Note: due to the “configured to” language, “a bearing ball of a second medical device” is not positively claimed and the limitation is interpreted as functional language, not structural language i.e. the bearing ball of the second medical device is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of receiving. Therefore, any dependent limitations that further define the bearing ball of the second medical device is also not positively claimed and interpreted as functional language. For example, Modified Viola discloses a first concave surface and illustrates the surface as an indentation on the outer surface of the cylindrical body that is capable of receiving a bearing ball of a second medical device that can fit within the first concave surface of Modified Viola.]
Regarding claim 37, Modified Viola discloses wherein the first recess and the second recess extend longitudinally on a radially-outward-facing surface of the cylindrical body (see Figs. 1 and 4 of Mahadevan which illustrates the elongated recess 12; note rejected claim 32 above which discloses the modification of the first recess of Viola to have the structure of the elongated recess 12 of Mahedevan).
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable Viola et al. (US 20100030239) [hereinafter Viola ‘239] in view of Mahadevan (US 20070219586), as applied to claim 32 above, and in further view of Viola et al. (US 20100174299) [hereinafter Viola ‘299].
Regarding claim 33, Modified Viola discloses all of the limitations set forth above in claim 32, including a cylindrical body having a longitudinal axis extending between first and second ends of the cylindrical body (Fig. 6 of Viola),  a first end portion at a first end of the cylindrical body, wherein the first end portion includes a sharp point configured to pierce tissue (Fig. 6; para. 0087-89 of Viola ‘239) and a second end portion at the second end of the cylindrical body (Fig. 6; para. 0087-89 of Viola ‘239). However, Modified Viola fails to disclose wherein the second end portion includes a blunt end.
Viola ‘299 in the same field of endeavor teaches a needle used for suturing tissue comprising a straight cylindrical body having first and second pointed ends (320a, 320b) (Fig. 1B). Viola ‘299 further teaches that a needle with two pointed ends (Fig. 1B) is a known alternative to a single pointed needle i.e. one sharp end and one blunt end (not shown; para. 0069). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the double pointed needle configuration in Modified Viola ‘239 for the single pointed needle configuration, as taught by Viola ‘299, since both configurations would be sufficient enough for suturing tissue (para. 0069 of Viola ‘299).
Regarding claim 34, Modified Viola discloses wherein the second end portion includes a second concave, radially-outward-facing surface (164b) (Fig. 6; para. 0087-89 of Viola ‘239).
Regarding claim 35, Modified Viola discloses wherein the first concave surface (164a) and the second concave surface (164b) are equidistant from the lumen (Fig. 6 of Viola ‘239).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
                                                                                                                                                                                                   /KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771